Case: 19-40869     Document: 00515873822         Page: 1    Date Filed: 05/24/2021




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 19-40869                            May 24, 2021
                                                                         Lyle W. Cayce
                                                                              Clerk
   Eric Watkins,

                                                           Plaintiff—Appellant,

                                      versus

   Three Administrative Remedy Coordinators of the
   Bureau of Prisons; Unknown Parties, Food Service
   Administrator and Assistant Administrator and
   Foremans,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:11-CV-553


   Before Jolly, Stewart, and Oldham, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
         Eric Watkins appeals an order of the district court dismissing his
   complaint. Pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau
   of Narcotics, 403 U.S. 388 (1971), Watkins claimed that various prison
   officials violated his constitutional rights by tampering with his meals and
   denying his grievance. For the reasons that follow, we AFFIRM.
Case: 19-40869       Document: 00515873822            Page: 2     Date Filed: 05/24/2021




                                       No. 19-40869


                         I. FACTS & PROCEDURAL HISTORY
          Watkins is a former inmate of FCI Beaumont. 1 He alleges that
   between January and September 2009, two of the facility’s food
   administrators and various “foremans” provided Watkins with meals that
   were spoiled, contaminated with feces and urine, and that were “drastically
   reduced from [the] required portions.” According to Watkins, the food
   administrators and foremen tampered with his food on a daily basis in
   retaliation for grievances that he had filed against prison officials.
          BOP released Watkins from prison on June 7, 2010. He then filed the
   instant action in forma pauperis (“IFP”) on October 24, 2011. He claimed
   that the food administrators and foremen had violated his First Amendment,
   Fifth Amendment, and Eighth Amendment rights by tampering with his
   meals. He also claimed that the three BOP administrative remedy
   coordinators were liable for the underlying constitutional violations because
   they had incorrectly disposed of his grievance.
          Because Watkins chose to proceed IFP, a magistrate judge reviewed
   the sufficiency of Watkins’s complaint under 28 U.S.C. § 1915(e)(2)(B).
   That provision requires a court to dismiss an IFP action if the court, among
   other reasons, determines the complaint “fails to state a claim on which relief
   may be granted.” § 1915(e)(2)(B)(ii). Concluding that Watkins’s claims
   against the food administrators, foremen, and the first two administrative
   remedy coordinators were time-barred, the magistrate judge recommended
   dismissal of those claims under § 1915(e)(2)(B)(ii). He also concluded that
   the claim against the third administrative remedy coordinator, while timely,
   should be dismissed under § 1915(e)(2)(B)(ii) because an “inmate does not


          1
            FCI Beaumont is a correctional facility in Beaumont, Texas that is run by the
   federal Bureau of Prisons (“BOP”).




                                             2
Case: 19-40869      Document: 00515873822           Page: 3    Date Filed: 05/24/2021




                                     No. 19-40869


   have a constitutionally protected liberty interest in having a grievance
   considered and resolved to his satisfaction.”
          Watkins objected to the magistrate judge’s recommendation,
   contending that none of his claims were time-barred since the relevant
   limitations period was tolled for the period during which he exhausted his
   administrative remedies. He also argued that he was not claiming a right to
   have his grievance resolved in his favor, but rather the right to hold the three
   administrative remedy coordinators accountable for the underlying violations
   of his constitutional rights because they wrongly rejected his grievance.
          The district court overruled the objections, adopted the magistrate
   judge’s recommendations, and dismissed Watkins’s claims under
   § 1915(e)(2)(B)(ii) with prejudice. Watkins timely appealed.
                                II. STANDARD OF REVIEW
          We review dismissal of a complaint under § 1915(e)(2)(B)(ii) de novo.
   Nyabwa v. Unknown Jailers at Corr. Corp. of Am., 700 F. App’x 379, 380 (5th
   Cir. 2017) (citing Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998)).
   We will consequently uphold dismissal under § 1915(e)(2)(B)(ii) if the
   complaint “does not contain ‘sufficient factual matter, accepted as true, to
   state a claim to relief that is plausible on its face.’” Id. (quoting Ashcroft v.
   Iqbal, 556 U.S. 662, 678 (2009)).
                                  III. DISCUSSION
          The district court dismissed Watkins’s case primarily on timeliness
   grounds. However, “we may affirm on any basis supported by the record.”
   El Aguila Food Prods., Inc. v. Gruma Corp., 131 F. App’x 450, 452 (5th Cir.
   2005) (citing, inter alia, LLEH, Inc. v. Wichita County, 289 F.3d 358, 364 (5th
   Cir. 2002)). And the record indicates that Watkins does not have a viable




                                          3
Case: 19-40869         Document: 00515873822              Page: 4      Date Filed: 05/24/2021




                                          No. 19-40869


   Bivens claim. So even if Watkins’s claims were timely, 2 they must still be
   dismissed. See Byrd v. Lamb, 990 F.3d 879, 882 (5th Cir. 2021) (per curiam)
   (dismissing a plaintiff’s Bivens claim even though the defendant’s attorney
   had not “rais[ed] the Bivens issue in the district court” and the district court
   had not sua sponte addressed it); § 1915(e)(2)(B)(ii).
                            A. Food Administrators and Foremen
          We first address Watkins’s claims against the food administrators and
   foremen. The Supreme Court has recently reiterated that expanding the
   Bivens cause of action has “become ‘a “disfavored” judicial activity.’”
   Hernandez v. Mesa, 140 S. Ct. 735, 742 (2020) (quoting Ziglar v. Abbasi, 137
   S. Ct. 1843, 1857 (2017)). We must apply a two-part test when considering
   whether to extend Bivens. First, we inquire whether the request to extend
   Bivens “involves a claim that arises in a new context or involves a new
   category of defendants.” Id. at 743 (citation and internal quotation marks
   omitted). Then we ask “whether there are any special factors that counsel
   hesitation about granting the extension.” Id. (citation and internal quotation
   marks omitted).
          A context is “new” if it is “different in a meaningful way from
   previous Bivens cases decided by th[e] Court.” Abbasi, 137 S. Ct. at 1859. As
   this court previously observed:
          Today, Bivens claims generally are limited to the circumstances
          of the Supreme Court’s trilogy of cases in this area: (1)
          manacling the plaintiff in front of his family in his home and
          strip-searching him in violation of the Fourth Amendment, see
          Bivens, 403 U.S. at 389–90; (2) discrimination on the basis of
          sex by a congressman against a staff person in violation of the
          Fifth Amendment, see Davis v. Passman, 442 U.S. 228 (1979);


          2
              We express no opinion today on whether the claims were in fact timely filed.




                                                4
Case: 19-40869         Document: 00515873822       Page: 5    Date Filed: 05/24/2021




                                    No. 19-40869


          and (3) failure to provide medical attention to an asthmatic
          prisoner in federal custody in violation of the Eighth
          Amendment, see Carlson v. Green, [446 U.S. 14 (1980)].
   Oliva v. Nivar, 973 F.3d 438, 442 (5th Cir. 2020). “Virtually everything else
   is a ‘new context.’” Id. (quoting Abbasi, 137 S. Ct. at 1865).
          Although Watkins asserts Bivens claims against the food
   administrators and foremen under the First Amendment, Fifth Amendment,
   and Eighth Amendment, his claims are best construed under the First
   Amendment since he claims that the defendants retaliated against him for
   filing grievances. Because Watkins’s claims appear nothing like the Bivens
   trilogy, we conclude that his claims arise in a new context.
          Furthermore, this case presents special factors counseling hesitation.
   The “most important” Bivens question is “who should decide whether to
   provide for a damages remedy, Congress or the courts?” Mesa, 140 S. Ct. at
   750 (citation and internal quotation marks omitted). Like in Mesa, the answer
   to that question here is Congress. The Prison Litigation Reform Act, 3 which
   governs lawsuits brought by prisoners, “does not provide for a standalone
   damages remedy against federal jailers.” Abbasi, 137 S. Ct. at 1865. So out of
   respect for Congress and the longstanding principle of separation-of-powers,
   we cannot imply such a remedy in this case.
          In sum, we decline to extend Bivens to include First Amendment
   retaliation claims against prison officials, joining our sister courts that have
   recently considered the matter. See Bistrian v. Levi, 912 F.3d 79, 96 (3d Cir.
   2018); Earle v. Shreves, 990 F.3d 774, 781 (4th Cir. 2021). Our holding is
   underscored by the fact that the Supreme Court has not only never
   recognized a Bivens cause of action under the First Amendment, Reichle v.


          3
              42 U.S.C. § 1997e.




                                          5
Case: 19-40869       Document: 00515873822           Page: 6     Date Filed: 05/24/2021




                                      No. 19-40869


   Howards, 566 U.S. 658, 663 n.4 (2012), but also once rejected a First
   Amendment retaliation Bivens claim for federal employees, Bush v. Lucas,
   462 U.S. 367, 368 (1983).
                        B. Administrative Remedy Coordinators
          Watkins argues that the administrative remedy coordinators are liable
   for the food administrators and foremen’s violation of his constitutional
   rights because they incorrectly rejected his grievance. We conclude that the
   district court did not err in dismissing Watkins’s claims against these
   defendants, but for a different reason. Even if Watkins had a viable Bivens
   claim against the food administrators and foremen, “vicarious liability is
   inapplicable to Bivens . . . suits . . . .” Iqbal, 556 U.S. at 676. Having failed to
   assert standalone claims against the administrative remedy coordinators, his
   claims against them must be dismissed.
                                  IV. CONCLUSION
          For the foregoing reasons, we AFFIRM.




                                            6